    Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 1 of 8 PageID #:499




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


                                           Civil Action File No.: 1:21-cv-00135
In re: Clearview AI, Inc. Consumer Privacy
Litigation                                 Judge Sharon Johnson Coleman

                                                     Magistrate Judge Maria Valdez



  PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR EXPEDITED DISCOVERY
          IN CONNECTION WITH PLAINTIFFS’ PENDING MOTION
                     FOR PRELIMINARY INJUNCTION

       In their opposition to Plaintiffs’ Motion for Expedited Discovery (Dkt. 45), the Clearview

Defendants feign surprise at the fact that Plaintiffs would seek discovery regarding purported

factual assertions made by a defendant in this case who previously made demonstrably false

statements to the Illinois Secretary of State and has evaded service. The Clearview Defendants’

opposition makes clear that they submitted Defendant Mulcaire’s Declaration with the hope that

Plaintiffs would not have the ability to challenge his conclusory and unsupported statements. The

Court should not condone such a strategy and should grant Plaintiffs’ request for expedited and

narrowly-tailored discovery.

       None of the arguments raised in the opposition supports a different conclusion.

       First, as set forth in Plaintiffs’ motion, the factors a court should consider in determining

whether to grant expedited discovery are well-settled, see Ibarra v. City of Chicago, 816 F.Supp.2d

541, 554 (N.D. Ill. 2011), and strongly weigh in favor of granting Plaintiffs’ request for expedited

discovery. The Clearview Defendants’ contention that Plaintiffs’ request for expedited discovery




                                                 1
     Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 2 of 8 PageID #:500




is untimely (see Dkt. 45 at 2 1) lacks support. The Clearview Defendants do not cite to any legal

authority holding that a court should disregard the well-settled expedited discovery factors when

a request for expedited discovery is made during the briefing of a preliminary injunction motion.

Indeed, the first factor a court is to consider in determining whether to grant expedited discovery

is whether a preliminary injunction motion is pending. See Ibarra, 816 F.Supp.2d at 554.

        The Clearview Defendants’ contention that granting Plaintiffs’ motion would encourage

the filing of motions that have not properly been investigated (Dkt. 45 at 2) lacks merit. In this

case, Plaintiffs have cited sources for the facts underlying their preliminary injunction motion. See

Dkt. 31 at 2-10. While the Clearview Defendants take issue with the nature of Plaintiffs’ evidence,

they ignore well-settled authority that makes clear that a plaintiff may rely on hearsay evidence in

connection with a preliminary injunction motion. See Federal Trade Comm’n v. Lifewatch Inc.,

176 F.Supp.3d 757, 761 (N.D. Ill. 2016) (citing cases). More generally, Fed. R. Civ. P. 11

addresses and deters the type of conduct described by the Clearview Defendants – conduct not at

issue here. See Fed. R. Civ. P. 11.

        Second, as detailed in Plaintiffs’ motion, their narrowly-tailored discovery requests are not

overbroad.

                “Facial Vectors,” also known as Biometric Identifiers: Contrary to the Clearview

Defendants’ contention (Dkt. 45 at 3), the request for examples of “facial vectors” directly relates

to the preliminary injunction motion, and the Clearview Defendants’ defenses thereto. The

requested information will show that “facial vectors” – i.e., Plaintiffs’ and Class Members’

biometric identifiers: (a) are materially different from photographs posted on the Internet; and (b)

are not publicly available. This information is therefore relevant to Plaintiffs’ irreparable harm –


1
 Citations to docketed filings are to the page numbers at the bottom of the briefs/orders, not the CM/ECF-
stamped page numbers.
                                                    2
    Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 3 of 8 PageID #:501




i.e., the unlawful obtainment of their sensitive personal information in violation of the Illinoins

Biometric Information Privacy Act (“BIPA”), 740 ILCS 14/1, et seq. The information is also

relevant because it will allow Plaintiffs to examine and inquire about the specific measurements

the Clearview Defendants’ took of Plaintiffs’ and Class Members’ unique face geometries – an

inquiry related to the Plaintiffs’ likelihood of success on the merits of their BIPA claims.

               Images of Illinois Residents that the Clearview Defendants have Segregated:

Plaintiffs’ request for the total number of images the Clearview Defendants have collected and the

percentage of those images they have segregated pursuant to their “voluntary changes” – i.e., the

percentage of images identified as depicting Illinois residents – is relevant to, among other things,

the Clearview Defendants’ ability to identify Illinois residents. This is critical information given

the Clearview Defendants’ contention that their inability to identify Illinois residents would make

it impossible for them to comply with the requested injunction and cause them to cease operations.

Dkt. 43 at 8; Dkt. 43-1, ¶ 11.

               Former Users of Clearview’s Database and the Time Period During which

Clearview has Collected Images: The Clearview Defendants’ primary defense to the preliminary

injunction motion is that Clearview is exempt from BIPA. See Dkt. 43 at 13. The exemption on

which the Clearview Defendants rely is narrow in scope and only applies to contractors,

subcontractors and agents of the State of Illinois or local units of government when those

contractors, subcontractors or agents are working for those governmental bodies: “Nothing in this

Act shall be construed to apply to a contractor, subcontractor, or agent of a State agency or local

unit of government when working for that State agency or local unit of government.” 740 ILCS

14/25(e) (emphasis added).




                                                 3
    Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 4 of 8 PageID #:502




       BIPA makes clear that “State” refers to the State of Illinois. See, e.g., 740 ILCS 14/5(a)

(“Major national corporations have selected the City of Chicago and other locations in this State

. . . .”) (emphasis added); see also State of Illinois – Bill Drafting Manual, Legislative Reference

Bureau (2012), available at https://www.ilga.gov/commission/lrb/Manual.pdf, at 213 (noting that

“State” should be capitalized in legislation when referring to the “State of Illinois”). Further,

Illinois’ Statute on Statutes, 5 ILCS 70/1, et seq., provides that the term “units of local government”

has the meaning provided in the Illinois Constitution. 5 ILCS 70/1.28. The Illinois Constitution

defines “units of local government” as “counties, municipalities, townships, special districts, and

units designated as units of local government by law, which exercise limited governmental powers

or powers in respect to limited governmental subjects, but does not include school districts.” Ill.

Const. Art. VII, sec. 1 (1970).

       To the extent the Clearview Defendants collected or obtained Plaintiffs’ and Class

Members’ biometrics before they “worked for” a State agency or local unit of government, the

exemption on which they rely would not apply. Similarly, to the extent the Clearview Defendants

have contracted with the federal government, non-Illinois state agencies or police departments –

which are not local units of government – the exemption on which they rely would not apply.

Accordingly, the requested discovery, which seeks information about who the Clearview

Defendants worked for, when they contracted for that work and when they engaged in their alleged

unlawful conduct is directly relevant to Plaintiffs’ likelihood of success on the merits.

       Third, Plaintiffs’ discovery requests are not unduly burdensome. In conclusory fashion, the

Clearview Defendants claim that it would difficult to compile: (a) information regarding the

websites and apps from which Clearview collects images; (b) examples of facial vectors; and (c)

examples of the information provided or returned to Clearview users. Dkt. 45 at 4. The facts belie



                                                  4
    Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 5 of 8 PageID #:503




the claim. In his Declaration, Defendant Mulcaire states that Clearview has a database of facial

vectors. See Dkt. 45-1, ¶¶ 30-31. As such, providing examples of twenty-five “facial vectors” in

that database should not be difficult. Similarly, providing twenty-five examples of the information

provided or returned to Clearview users who upload images to Clearview’s database should not be

burdensome. It merely requires a person to upload twenty-five photographs through the Clearview

app and view the results. See id. ¶ 13. According to an exhibit the Clearview Defendants submitted

in connection with their opposition to the preliminary injunction motion, the Clearview app can

return search results in less than 1 second. See Dkt. 43-3 at 5 (describing the purported “technical

uniqueness” of Clearview’s product). Finally, the Clearview Defendants cannot credibly contend

that they do not know the sources of the images they scour the Internet for. As such providing that

requested information should not pose any burden.

       The actual facts and well-settled law demonstrate the propriety of Plaintiffs’ request for

expedited discovery. Accordingly, the Court, in its discretion, should grant Plaintiffs’ request for

expedited discovery and: (a) order Defendants to respond to the written discovery requests on or

before May 7, 2021 2; (b) order Defendant Mulcaire to be produced for his deposition on May 11,

2021; (c) to the extent different from Defendant Mulcaire, order the Clearview Defendants to

produce a designee pursuant to Fed. R. Civ. P. 30(b)(6) on May 12, 2021; and (d) extend the date

for Plaintiffs’ reply to May 17, 2021.

Dated: May 4, 2021




2
  Plaintiffs recognize that the Court may wish to amend the schedule proposed by Plaintiffs. Given the
irreparable harm to which the Clearview Defendants’ conduct continues to subject Plaintiffs and Class
Members, Plaintiffs proposed a schedule that would not unduly delay resolution of their preliminary
injunction motion.
                                                  5
Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 6 of 8 PageID #:504



                                  Respectfully submitted,


                           By:    /s/ Scott R. Drury
                                  SCOTT R. DRURY
                                  Interim Lead Class Counsel for Plaintiffs

                                  Mike Kanovitz
                                  Scott R. Drury
                                  LOEVY & LOEVY
                                  311 N. Aberdeen, 3rd Floor
                                  Chicago, Illinois 60607
                                  312.243.5900
                                  drury@loevy.com

                                  Scott A. Bursor
                                  Joshua D. Arisohn
                                  BURSOR & FISHER, P.A.
                                  888 Seventh Avenue
                                  New York, NY 10019
                                  646.837.7150
                                  scott@bursor.com
                                  jarisohn@bursor.com

                                  Frank S. Hedin (to be admitted pro hac vice)
                                  HEDIN HALL LLP
                                  Four Embarcadero Center, Suite 1400
                                  San Francisco, California 94104
                                  415.766.3534
                                  fhedin@hedinhall.com

                                  Michael Drew
                                  NEIGHBORHOOD LEGAL LLC
                                  20 N. Clark Street #3300
                                  Chicago, Illinois 60602
                                  312.967.7220
                                  mwd@neighborhood-legal.com

                                  Michael Wood
                                  Celetha Chatman
                                  COMMUNITY LAWYERS LLC
                                  20 N. Clark Street, Suite 3100
                                  Chicago, Illinois 60602
                                  312.757.1880
                                  mwood@communitylawyersgroup.com
                                  cchatman@communitylawyersgroup.com




                                     6
Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 7 of 8 PageID #:505




                                  Steven T. Webster
                                  Aaron S. Book
                                  WEBSTER BOOKK LLP
                                  300 N. Washington, Ste. 404
                                  Alexandria, Virginia 22314
                                  888.987.9991
                                  swebster@websterbook.com

                                  Other Counsel for Plaintiffs




                                     7
    Case: 1:21-cv-00135 Document #: 46 Filed: 05/04/21 Page 8 of 8 PageID #:506




                               CERTIFICATE OF SERVICE

      I, Scott R. Drury, an attorney, hereby certify that, on May 4, 2021, I filed the foregoing
document using the Court’s CM/ECF system, which effected service on all counsel of record.

                                                   /s/ Scott R. Drury
                                                   Interim Lead Class Counsel for Plaintiffs
